DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 10 recites the limitation "The method in accordance with Claim 1" respectively in line 1 of each claim.  However, claim 1 has been cancelled, thus, these claims are indefinite.  Note, claims 9 and 11 related are dependent on other claims dependent on claim 1.
Claim 12 recites the limitation "the player" in line 8.  Claim 12 recites the limitation “the event” on pg. 5, line 1.  There is insufficient antecedent basis for these limitations in the claim.  Also, in claim 12, regarding the limitation of “the player”, see pg. 5, lines 3 and 8.
Dependent claims 13-18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because of their respective dependence on claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20170213418 to Schwartz in view of US Pub. 20150045112 to Donavan et al (Donavan).

Claim 3. Schwartz discloses a method of facilitating coinless redemption of a physical monetary value gaming system ticket (¶13), comprising the steps of: 
receiving, into a reader device (Fig. 2, 208) at a redemption kiosk (Fig. 2, 200, and ¶20), the physical monetary value ticket for redemption (¶13, “voucher with an associated monetary value”), the monetary value ticket issued from a gaming machine and having an associated monetary value; 
validating the monetary value ticket as being redeemable (¶34); 
determining the monetary value of the monetary value ticket (¶13); 
when the monetary value of the monetary value ticket issued from the gaming machine and presented at the redemption kiosk comprises a monetary amount having a fractional currency value (¶13): 
redeeming the monetary value ticket by dispensing from the redemption kiosk currency in a first whole currency value comprising the monetary value less the fractional currency value (¶13); 
and 
when the monetary value of the monetary-value ticket issued from the gaming machine and presented at the redemption kiosk does not comprise a monetary amount having a fractional currency value, dispensing from the redemption kiosk currency in the amount of the monetary value without entering the player in the game (¶¶36 and 48, in a case where upon entering a voucher with no cents, e.g., $10.00, the kiosk will automatically dispense $10.00 in cash).
However, Schwartz fails to explicitly disclose:
utilizing the fractional currency value of the monetary value as a fee to enter a game; and
additionally dispensing from the redemption kiosk an award ticket representing an outcome of the game (emphasis added). 
Donavan teaches utilizing the fractional currency value of the monetary value as a fee to enter a game (Fig. 5B and ¶88, where the user’s bet the fractional currency value of “2 credits” to play a bonus or alternative game); and additionally dispensing an award ticket representing an outcome of the game (Fig. 5D, elements 267 and 290, and ¶90, “award”, and ¶21, such that a player receives the award amount on a ticket).  The kiosk of Schwartz would have motivation to use the teachings of Donavan in order to allow a user to play a wagering game using a smaller fractional value that is typically insufficient in an amount to make a wager for a gameplay, in doing so would encourage users to use all their respective money, down to the last cent, on wagering game play.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the kiosk of Schwartz with the teachings of Donavan in order to allow a user to place a wager in a game using a smaller fractional value that is typically insufficient in an amount to make a wager for a gameplay, in doing so would encourage users to use every credit on wagering game play.

Claim 4. Schwartz in view of Donavan teaches wherein the game comprises a wheel segment selection event (see Donavan Fig. 5C, 267, and ¶90).

Claim 5. Schwartz in view of Donavan teaches wherein the wheel has a plurality of segments, wherein one or more of the segments have at least one award associated therewith, and wherein the award ticket represents an award associated with a segment selected in the wheel segment selection event (see Donavan Fig. 5C, 267, and ¶90).

Claim 6. Schwartz discloses wherein the fractional currency value comprises a number of cents of a dollar (¶13).

Claim 7. Schwartz in view of Donavan teaches further comprising presenting the game at the redemption kiosk comprising displaying game information on a video display associated with the redemption kiosk (see Donavan Fig. 5D, elements 1118 and 267, and ¶90).

Claim 8. Schwartz in view of Donavan teaches wherein an outcome of the game is determined by a remote gaming device (see Donavan ¶171 discloses the outcome is determined by the gaming system which in this case is a central server or the like as disclosed in ¶137).

Claim 9. Schwartz in view of Donavan teaches wherein the remote gaming device comprises a remote game server (see Donavan ¶171 discloses the outcome is determined by the gaming system which in this case is a central server or the like as disclosed in ¶137).

Claim 10. Schwartz in view of Donavan teaches wherein the award ticket is redeemable for an award when the outcome of the game is winning (see Donavan Fig. 5D, elements 267 and 290, and ¶90, “award”, and ¶21, such that a player receives the award amount on a ticket).

Claim 11. Schwartz in view of Donavan teaches wherein the award comprises at least one of: monetary value, points, credits and a physical prize (see Donavan Fig. 5D, elements 267 and 290, and ¶90, “award”).

Claim 12. Schwartz discloses a method of facilitating coinless redemption of a physical monetary value gaming system ticket (¶13), comprising the steps of: 
receiving, into a reader device (Fig. 2, 208) at a redemption kiosk (Fig. 200), the physical monetary value ticket for redemption, the monetary value ticket issued from a gaming machine and having an associated monetary value (¶13); 
validating the monetary value ticket as being redeemable (¶34); 
determining the monetary value of the monetary value ticket (¶36); 
receiving, at the redemption kiosk, information regarding an identity of the player (¶¶32-34); 
when the monetary value of the monetary value ticket issued from the gaming machine and presented at the redemption kiosk comprises a monetary amount having a fractional currency value: 
redeeming the monetary value ticket by dispensing from the redemption kiosk currency in a first whole currency value comprising the monetary value less the fractional currency value (¶13); and 
associating with a player tracking account associated with the player that is identified using the information regarding the identity of the player (¶¶32-34); 
and 
when the monetary value of the monetary value ticket issued from the gaming machine and presented at the redemption kiosk does not comprise a monetary amount having a fractional currency value, dispensing from the redemption kiosk currency in the amount of the monetary value without entering the player in the game (¶¶36 and 48, in a case where upon entering a voucher with no cents, e.g., $10.00, the kiosk will automatically dispense $10.00 in cash).
However, Schwartz fails to explicitly disclose:
utilizing the fractional currency value of the monetary value as a fee to enter a game;
associating, in the event an outcome of the game is winning, an award for the game with a player tracking account associated with the player that is identified using the information regarding the identity of the player (emphasis added). 
Donavan teaches utilizing the fractional currency value of the monetary value as a fee to enter a game (Fig. 5B and ¶88, where the user’s bet the fractional currency value of “2 credits” to play a bonus or alternative game); and associating, in the event an outcome of the game is winning, an award for the game with a player tracking account associated with the player (¶¶18 and 174 discloses player’s account, player database, and accounting system such that the amount won is stored in a player database).  The kiosk of Schwartz would have motivation to use the teachings of Donavan in order to allow a user to play a wagering game using a smaller fractional value that is typically insufficient in an amount to make a wager for a gameplay, in doing so would encourage users to use all their respective money, down to the last cent, on wagering game play.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the kiosk of Schwartz with the teachings of Donavan in order to allow a user to place a wager in a game using a smaller fractional value that is typically insufficient in an amount to make a wager for a gameplay, in doing so would encourage users to use every credit on wagering game play.

Claim 13. Schwartz discloses wherein the step of receiving information regarding the identity of the player comprises receiving a card into a card reader of the redemption kiosk and reading information from the card (¶¶32-34).

Claim 14. Schwartz in view of Donavan teaches wherein the game comprises a wheel segment selection event (see Donavan Fig. 5C, 267, and ¶90).

Claim 15. Schwartz discloses wherein the fractional currency value comprises a number of cents of a dollar (¶13).

Claim 16. Schwartz in view of Donavan teaches wherein an outcome of the game is determined by a remote game server (see Donavan ¶171 discloses the outcome is determined by the gaming system which in this case is a central server or the like as disclosed in ¶137).

Claim 17. Schwartz in view of Donavan teaches wherein the award comprises at least one of: monetary value, points, and credits (see Donavan Fig. 5D, elements 267 and 290, and ¶90, “award”).

Claim 18. Schwartz in view of Donavan teaches further comprising displaying information regarding the game via at least one video display of the redemption kiosk (see Donavan Fig. 5D, elements 1118 and 267, and ¶90).

Claim 19. Schwartz discloses a cashless gaming system configured to facilitate coinless monetary value ticket redemption (¶13) comprising: 
at least one gaming device which presents one or more wagering games and dispenses physical monetary value tickets (¶6, “voucher”); 
at least one casino accounting server which is in communication with the at least one gaming device at one or more times, the at least one casino accounting server configured to store information regarding the monetary-value tickets, including a ticket identifier and a monetary value of the monetary-value tickets (¶35); 
a player tracking system configured to store information regarding player accounts, the player accounts linked to player identity information (¶34); 
at least one redemption kiosk (Fig. 2, 200) having at least one ticket reader (Fig. 2, 208), at least one display device, at least one user input device (¶25), at least one currency dispensing device (Fig. 2, 204), at least one processor (Fig. 2, 202), at least one memory, and machine-readable code stored in the memory (Fig. 2, 212, and ¶24) and executable by the processor to:
transmit information regarding a monetary value ticket presented to the at least one ticket reader to the at least one casino accounting server for validation (¶¶34-36); 
receive information regarding an identity of the player (¶33); 
transmit the information regarding the identity of the player to the player tracking system for use in identifying a player account associated with the player (¶33); 
when the monetary value ticket is validated by the at least one casino accounting server and a monetary value of the monetary value ticket has a fractional monetary value of currency (¶¶13, and 32-36): 
redeem the monetary value ticket by dispensing from the redemption kiosk currency in a first whole currency value comprising the monetary value less the fractional currency value (¶13); and 
when the monetary value of the monetary value ticket issued from the gaming machine and presented at the redemption kiosk does not comprise a monetary amount having a fractional currency value, dispensing from the redemption kiosk currency in the amount of the monetary value without entering the player in the game (¶¶36 and 48, in a case where upon entering a voucher with no cents into a kiosk, e.g., $10.00, the kiosk will automatically dispense $10.00 in cash).
However, Schwartz fails to explicitly disclose:
utilizing the fractional currency value of the monetary value as a fee to enter a game. 
Donavan teaches utilizing the fractional currency value of the monetary value as a fee to enter a game (Fig. 5B and ¶88, where the user’s bet the fractional currency value of “2 credits” to play a bonus or alternative game).  The kiosk of Schwartz would have motivation to use the teachings of Donavan in order to allow a user to play a wagering game using a smaller fractional value that is typically insufficient in an amount to make a wager for a gameplay, in doing so would encourage users to use all their respective money, down to the last cent, on wagering game play.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the kiosk of Schwartz with the teachings of Donavan in order to allow a user to place a wager in a game using a smaller fractional value that is typically insufficient in an amount to make a wager for a gameplay, in doing so would encourage users to use every credit on wagering game play.

Claim 20. Schwartz in view of Donavan teaches further comprising storing information regarding an award for a winning outcome of the game in association with the player account (see Donavan ¶¶18 and 174 discloses player’s account, player database, and accounting system such that the amount won is stored in a player database).

Claim 21. Schwartz in view of Donavan teaches wherein the award comprises at least one of: monetary value, points, credits and a physical prize (see Donavan Fig. 5D, elements 267 and 290, and ¶90, “award”).

Claim 22. Schwartz discloses wherein the step of receiving information regarding an identity of the player comprises reading, from a card inserted into a card reader of the redemption kiosk, the information regarding the identity of the player (¶¶32-34).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-4, 6-7, 12, 14-15, 17-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, and 10-12 of U.S. Patent No. 10991205. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and patented case recite the same key concepts of: 
when said monetary value of the monetary-value ticket issued from a gaming machine and presented at the redemption kiosk comprises a monetary amount having a fractional currency value:
presenting a wagering game based upon a wager of said fractional currency value,
“redeeming the monetary-value ticket by dispensing from said kiosk currency in a first whole currency value comprising the monetary value less an amount of the wager of the fractional currency value, and 
when the wagering game has a winning outcome, additionally dispensing from the redemption kiosk an award ticket having an associated winning award, and 
when said monetary value of the monetary-value ticket issued from the gaming machine and presented at the redemption kiosk does not comprise a monetary amount having a fractional currency value, dispensing from said redemption kiosk currency in the amount of said monetary value without presenting said wagering game (emphasis added).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715